                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                        LUFKIN DIVISION

BRANDON GULLATTE                                  §

VS.                                               §               CIVIL ACTION NO. 9:17-CV-18

WARDEN WHEAT, ET AL.                              §

                           ORDER ADOPTING THE MAGISTRATE
                         JUDGE’S REPORT AND RECOMMENDATION

         Plaintiff Brandon Gullatte, a prisoner confined at the Connally Unit of the Texas Department

of Criminal Justice, Correctional Institutions Division, filed this civil rights action pursuant to 42

U.S.C. § 1983 against Kevin R. Wheat and Juan Torres.

         The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends granting the motion for summary judgment filed by defendant

Wheat.

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge were filed by the parties.

                                             ORDER

         Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct,

and the report and recommendation of the Magistrate Judge (document no. 49) is ADOPTED. The
motion for summary judgment (document no. 41) is GRANTED. Defendant Kevin Wheat is

DISMISSED from this action.



          So Ordered and Signed
          Mar 17, 2019




                                        2
